     Case 2:18-cv-10092 Document 1 Filed 12/04/18 Page 1 of 7 Page ID #:1




 1 Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
 2 Scott Alan Burroughs (SBN 235718)

 3 scott@donigerlawfirm.com
     David Shein (SBN 230870)
 4 david@donigerlawfirm.com

 5 DONIGER / BURROUGHS
     603 Rose Avenue
 6 Venice, California 90291

 7 Telephone: (310) 590-1820

 8 Attorneys for Plaintiff Patrick Hoelck
 9

10
                            UNITED STATES DISTRICT COURT

11
                          CENTRAL DISTRICT OF CALIFORNIA

12
     PATRICK HOELCK, an individual,              Case No.:
13
                                                    PLAINTIFF’S COMPLAINT FOR
14   Plaintiff,                                     COPYRIGHT INFRINGEMENT
15   v.
16                                                      JURY TRIAL DEMANDED
     GOW MEDIA, LLC, a Texas limited
17   liability company; and DOES 1-10,
18   inclusive,
19   Defendants.
20

21
           Plaintiff, Patrick Hoelck (“Plaintiff”), by and through its undersigned
22
     attorneys, hereby prays to this honorable Court for relief based on the following:
23
                                JURISDICTION AND VENUE
24
           1.      This action arises under the Copyright Act of 1976, Title 17 U.S.C., §
25
     101 et seq.
26

27

28
                                                1
                                            COMPLAINT
     Case 2:18-cv-10092 Document 1 Filed 12/04/18 Page 2 of 7 Page ID #:2




 1        2.      This Court has federal question jurisdiction under 28 U.S.C. § 1331 and
 2 1338 (a) and (b).

 3        3.      Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and
 4 1400(a) in that this is the judicial district in which a substantial part of the acts and

 5 omissions giving rise to the claims occurred.

 6                                          PARTIES
 7        4.      Plaintiff Patrick Hoelck is a photographer and individual residing in Los
 8 Angeles, California and in this District.
 9        5.      Plaintiff is informed and believes and thereon alleges that Defendant
10 Gow Media, LLC, is a limited liability company organized and existing under the

11 laws of the state of Texas and is doing business in and with the state of California.

12        6.      Defendants DOES 1 through 10, inclusive, are other parties not yet
13 identified who have infringed Plaintiff’s copyrights, have contributed to the

14 infringement of Plaintiff’s copyrights, or have engaged in one or more of the

15 wrongful practices alleged herein. The true names, whether corporate, individual or

16 otherwise, of Defendants 1 through 10, inclusive, are presently unknown to Plaintiff,

17 who therefore sues said Defendants by such fictitious names, and will seek leave to

18 amend this Complaint to show their true names and capacities when same have been
19 ascertained.

20        7.      Plaintiff is informed and believes and thereon alleges that at all times
21 relevant hereto each of the Defendants was the agent, affiliate, officer, director,

22 manager, principal, alter-ego, and/or employee of the remaining Defendants and was

23 at all times acting within the scope of such agency, affiliation, alter-ego relationship

24 and/or employment; and actively participated in or subsequently ratified and adopted,

25 or both, each and all of the acts or conduct alleged, with full knowledge of all the

26 facts and circumstances, including, but not limited to, full knowledge of each and

27

28
                                                 2
                                             COMPLAINT
     Case 2:18-cv-10092 Document 1 Filed 12/04/18 Page 3 of 7 Page ID #:3




 1 every violation of Plaintiff’s rights and the damages to Plaintiff proximately caused

 2 thereby.

 3              CLAIMS RELATED TO PLAINTIFF’S PHOTOGRAPH
 4        8.    Plaintiff is a renowned photographer noted for, among other things, his
 5 iconic celebrity portraits, magazine covers, and editorial images.

 6        9.    Plaintiff created the photograph of iconic rap star and entertainment
 7 mogul, Ice Cube, that is the subject of this dispute in 2006 and has titled it rm142 (Ice

 8 Cube series) (the “Photograph”). An image of the Photograph is shown below.
 9        10. Plaintiff is the owner of the Photograph which was registered with the
10 United States Copyright Office before the infringement at issue.

11        11. Plaintiff is informed and believes and thereon alleges that Defendants,
12 and each, own and operate websites “Culture Map” websites, including, a website for

13 www.houston.culturemap.com where they post stories, images and other content

14 regarding cultural events.

15        12. Plaintiff’s investigation revealed that Defendants, and each, were
16 displaying the Photograph on their website, houston.culturemap.com (at

17 http://houston.culturemap.com/news/entertainment/11-16-17-this-week-in-music-

18 thanksgiving-week-offers-up-all-the-musical-fixings-with-these-top-shows/#slide=0),
19 without Plaintiff’s authorization. Defendants do not have and never have had

20 authorization to use the Photograph. A true and correct copy of the Photograph and a

21 true and correct screenshot of Defendants’ infringing use of the Photograph on

22 houston.culturemap.com are shown below:

23

24

25

26

27

28
                                               3
                                           COMPLAINT
     Case 2:18-cv-10092 Document 1 Filed 12/04/18 Page 4 of 7 Page ID #:4




 1                              Plaintiff’s Photograph
 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14                            Defendants’ Infringing Use
15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                           4
                                       COMPLAINT
     Case 2:18-cv-10092 Document 1 Filed 12/04/18 Page 5 of 7 Page ID #:5




 1                             FIRST CLAIM FOR RELIEF
 2               (For Copyright Infringement – Against all Defendants, and Each)
 3        13.    Plaintiff repeats, re-alleges, and incorporates herein by reference as
 4 though fully set forth, the allegations contained in the preceding paragraphs of this

 5 Complaint.

 6        14.    Plaintiff is informed and believes and thereon alleges that Defendants,
 7 and each of them, had access to the Photograph, including, without limitation,

 8 through viewing the Photograph on the World Wide Web.
 9        15. Plaintiff is informed and believes and thereon alleges that Defendants,
10 and each of them, used and displayed the Photograph on houston.culturemap.com at

11 http://houston.culturemap.com/news/entertainment/11-16-17-this-week-in-music-

12 thanksgiving-week-offers-up-all-the-musical-fixings-with-these-top-shows/#slide=0.

13        16. The screenshot of Defendants’ of infringing use of the Photograph
14 pictured above is non-inclusive, and allegations and claims made herein are made as

15 to any and all uses, exploitations, and product that incorporate, use or bear the

16 Photograph or unlawful derivations thereof.

17        17. Plaintiff is informed and believes and thereon alleges that the photograph
18 of Ice Cube used by Defendants and shown above, uses the same elements,
19 composition, colors, arrangement, subject, lighting, angle, and overall appearance of

20 the Photograph and are identical or at least substantially similar to the Photograph.

21        18. Plaintiff is informed and believes and thereon alleges that Defendants,
22 and each of them, infringed Plaintiff’s copyright by publishing and displaying the

23 Photograph to the public, including without limitation, on houston.culturemap.com.

24        19. Plaintiff is informed and believes and thereon alleges that Defendants,
25 and each of them, infringed Plaintiff’s rights by copying and displaying the

26 Photograph, without Plaintiff’s authorization or consent.

27

28
                                                5
                                           COMPLAINT
     Case 2:18-cv-10092 Document 1 Filed 12/04/18 Page 6 of 7 Page ID #:6




 1        20. Due to Defendants’, and each of their, acts of infringement, Plaintiff has
 2 suffered general and special damages in an amount to be established at trial.

 3        21. Due to Defendants’ acts of copyright infringement as alleged herein,
 4 Defendants, and each of them, have obtained direct and indirect profits they would

 5 not otherwise have realized but for their infringement of Plaintiff’s rights in the

 6 Photograph. As such, Plaintiff is entitled to disgorgement of Defendants’ profits

 7 directly and indirectly attributable to Defendants’ infringement of his rights in the

 8 Photograph in an amount to be established at trial.
 9        22.     Plaintiff is informed and believes and thereon alleges that Defendants,
10 and each of them, have committed acts of copyright infringement, as alleged above,

11 which were willful, intentional and malicious, which further subjects Defendants, and

12 each of them, to liability for statutory damages under Section 504(c)(2) of the

13 Copyright Act in the sum of up to one hundred fifty thousand dollars ($150,000.00)

14 per infringement. Within the time permitted by law, Plaintiff will make its election

15 between actual damages and statutory damages.

16                                  PRAYER FOR RELIEF
17        Wherefore, Plaintiff prays for judgment as follows:
18                              Against all Defendants, and Each:
19           With Respect to Each Claim for Relief:
20              a. That Defendants, and each of them, as well as their employees, agents,
21                 or anyone acting in concert with them, be enjoined from infringing
22                 Plaintiff’s copyright in the Photograph, including, without limitation, an
23                 order requiring Defendants, and each of them, to remove the Photograph
24                 from their respective websites, catalogs, marketing and advertisement
25                 materials.
26              b. That Plaintiff be awarded all profits of Defendants, and each of them,
27                 plus all losses of Plaintiff, plus any other monetary advantage gained by
28
                                                 6
                                             COMPLAINT
     Case 2:18-cv-10092 Document 1 Filed 12/04/18 Page 7 of 7 Page ID #:7




 1              the Defendants, and each of them, through their infringement, the exact
 2              sum to be proven at the time of trial, and, to the extent available,
 3              statutory damages as available under the 17 U.S.C. § 504, 17 U.S.C.
 4              §1203, and other applicable law.
 5           c. That a constructive trust be entered over any revenues or other proceeds
 6              realized by Defendants, and each of them, through their infringement of
 7              Plaintiff’s intellectual property rights;
 8           d. That Plaintiff be awarded its attorneys’ fees as available under the
 9              Copyright Act U.S.C. § 101 et seq.;
10           e. That Plaintiff be awarded his costs and fees under the statutes set forth
11              above;
12           f. That Plaintiff be awarded statutory damages and/or penalties under the
13              statues set forth above;
14           g. That Plaintiff be awarded pre-judgment interest as allowed by law;
15           h. That Plaintiff be awarded the costs of this action; and
16           i. That Plaintiff be awarded such further legal and equitable relief as the
17              Court deems proper.
18        Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P.
19 38 and the 7th Amendment to the United States Constitution.

20

21                                                  Respectfully submitted,

22 Dated: December 4, 2018                   By: /s/ David Shein
23                                               Stephen M. Doniger, Esq.
                                                 David Shein, Esq.
24                                               DONIGER / BURROUGHS
25                                               Attorneys for Plaintiff

26

27

28
                                                7
                                           COMPLAINT
